Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/27/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not an, “attempt to monopolize a fundamental concept of organizing human activity. Thus, should Applicant’s invention be patented, there is no fundamental concept or abstract idea that will be “tie[d] up...such that others cannot practice it.””	The Examiner disagrees. The issue is whether the claims preempt the abstract idea that is claimed. Furthermore, limiting an abstract idea to a specific field of use or adding token post-solution activity does not make an abstract idea patentable. Diehr, 450 U.S. at 191-92; Parker v. Flook, 437 U.S. 584, 590 (1978) ("[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance").  Moreover, a specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.
The recited sensors in conjunction with their functionality as recited in the claims amount to mere data gathering/post solution activity in conjunction with a law of nature or abstract idea. Applicant’s specification describe the sensors at a high level of generality and in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars of these elements to satisfy the . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, 8, 11-12, 14-16, 18, 22-23 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite identifying, determining, provisioning, receiving, capturing processing, and providing limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity **, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)**
The limitations identification, receiving, processing, and providing under their broadest reasonable interpretation, covers certain methods of organizing human activities, That is, other than recited, “computer program product, physical facility, network, various engines, sensors, display systems and retailer system management engine coupled to the retailer portal and facility operations devices”, nothing in the claim element precludes the step from being directed to marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between 
The recited limitations are not indicative of an integration into a practical application.  In particular, the claims only recite the following additional elements, physical facility, network, various engines, sensors, display systems and retailer system management engine coupled to the retailer portal and facility operations devices”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) -(“computer program product, physical facility, network, various engines, display systems and retailer system management engine coupled to the retailer portal”);
mere data gathering/post solution activity in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(sensors)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(physical facility and facility operations devices)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: adding the words “apply it”, mere data gathering/post solution activity and generally linking the use of the 
Berkheimer-With respect to consideration of routine and conventional subject matter, the additional elements-("sensors")-are described in published Specification para. 30, at a high level of generality and in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars of these elements to satisfy the statutory disclosure requirements.
Dependent claims 2, 4-6, 8, 12, 14-15, 18, 23, and 25-26 further narrow the abstract idea and does nothing to remedy the deficiencies. Accordingly, claims 1-2, 4-6, 8, 11-12, 14-16, 18, 22-23 and 25-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628